Citation Nr: 0529992	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  02-12 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependents' educational assistance 
benefits under the provisions of 38 U.S.C.A. § Chapter 35. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The veteran served on active duty from August 1943 to 
September 1945.  He died in July 1994 and the appellant in 
this matter is his surviving spouse.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a December 2001 
rating decision by the Department of Veterans Affairs 
(hereinafter VA) Regional Office in Phoenix, Arizona, 
(hereinafter RO).  In January 2004, a hearing was held at the 
RO before the undersigned Veterans Law Judge, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002).  The case was remanded by 
the Board for additional development in June 2004, and the 
requested development has been substantially accomplished. 
 

FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
appellant's appeal.  

2.  The veteran died in July 1994; the death certificate 
listed the immediate cause of the veteran's death as 
respiratory failure due to or a consequence of 
coccidioidomycosis.  

3.  The veteran was not service-connected for any disability 
at the time of his death.  

4.  Coccidioidomycosis was not present in service, manifested 
within one year after discharge, or etiologically related to 
service.  

5.  The veteran was honorably discharged from active duty, 
did not die in active service, did not die as the result of a 
service-connected disability, and was not entitled to a 
permanent and total disability rating at the time of death.


CONCLUSIONS OF LAW

1.  A disability incurred or aggravated in service, a 
disability that may be presumed to have been incurred in 
service, or a disability that is otherwise related to service 
did not cause or contribute substantially or materially to 
the cause of the veteran's death.  38 U.S.C.A. §§ 1110, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 
(2005).  

2.  The claim for dependents' educational assistance benefits 
under Chapter 35, Title 38, United States Code, lacks legal 
merit and entitlement under the law.  38 U.S.C.A. §§ 3501, 
5107 (West 2002); 38 C.F.R. § 3.807 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)). Considering the decisions of the 
Court in Pelegrini and Mayfield, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, she has not been prejudiced thereby.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of her claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claims.  For these reasons, it is 
not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal. 

In a June 2004 letter, the RO informed the appellant of the 
provisions of the VCAA.  
More specifically, this letter notified the appellant that VA 
would make reasonable efforts to help her obtain necessary 
evidence with regard to the issues on appeal but that she had 
to provide enough information so that VA could request the 
relevant records.  VA also discussed the attempts already 
made to obtain relevant evidence with regard to these claims.  
Further, VA notified the appellant of her opportunity to 
submit additional evidence to support her claims, as she was 
told to provide any additional evidence or information she 
had pertaining to her claims.  Thus, she may be considered to 
have been advised of her duty to submit all pertinent 
evidence in her possession or notify VA of any missing 
evidence.  

In addition, the RO issued a detailed June 2002 statement of 
the case (SOC) and August 2005 supplemental statement of the 
case (SSOC), in which the appellant and her representative 
were advised of all the pertinent laws and regulations.  The 
Board therefore believes that appropriate notice has been 
given in this case.  The Board notes, in addition, that a 
substantial body of evidence was developed with respect to 
the appellant's claims, and that the June 2002 SOC and August 
2005 SSOC issued by the RO clarified what evidence would be 
required to establish entitlement to the benefits sought.  
Further, the claims file reflects that the August 2005 SSOC 
contained pertinent language from the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2004).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  All the above 
notice documents must be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claims has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.   Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising her as to the evidence 
needed, and in obtaining evidence pertaining to her claims, 
under both former law and the VCAA.  In this regard, while 
additional private clinical records, to include the terminal 
hospital reports, were not obtained as requested by the Board 
in its June 2004 remand, the June 2004 letter informing the 
appellant of the VCAA did request that the appellant complete 
and return consent forms authorizing the VA to obtain these 
records.  It is unclear if these forms were submitted by the 
appellant, and these additional requested treatment records 
were not obtained.  Nonetheless, the medial opinion requested 
by the Board in the June 2004 remand was obtained, and given 
this evidence and the other evidence of record, the Board 
finds that there is adequate evidence to equitably adjudicate 
the claims on appeal.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

A.  Cause of Death

To establish service connection for the cause of the veteran' 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, a causal connection must be shown. 38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131. Additionally, where a 
veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and  coccidioidomycosis becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

With the above criteria in mind, the pertinent facts and 
contention will be briefly summarized.  The appellant died in 
July 1994.  The death certificate listed the immediate cause 
of the veteran's death as respiratory failure due to or a 
consequence of coccidioidomycosis.  Review of the service 
medical records in pertinent part include reference to two 
weeks of hospitalization for pneumonia.  An examination of 
the respiratory system at the time of the veteran's 
separation from service in September 1945 was negative, with 
this report indicating a chest X-ray revealed a left 
diaphragmatic adhesion.  

Records from service also reflect that after the veteran's 
plane was forced to land in Sweden in World War II, he was 
detained in that country beginning on April 29, 1944.  As 
indicated in the June 2004 remand, it is unclear how long the 
veteran was detained in Sweden, as an abstract from the 
National Archives lists May 11, 1944 as, apparently, the date 
that of the veteran's return, while a service personnel 
record lists his return date as October 19, 1944.  Regardless 
of the length of time the veteran remained in Sweden, an 
August 2004 official service department reply was that the 
veteran did not have "POW status.  Given this official 
certification from the service department that the veteran 
was not a prisoner of war (POW), and the holding in Young v 
Gober, 121 F.3d 662 (Fed. Cir. 1997) (Board properly found 
that veteran detained in Sweden during World War II was not 
entitled to POW status because the type and degree of 
hardships he faced were not comparable to those held by enemy 
governments such as Germany), the statutory and regulatory 
presumptions pertaining to POWs are not applicable in the 
instant case.  38 C.F.R. § 3.1(y) (2005).  Parenthetically, 
the Board notes that a January 1945 in-service examination 
showed the veteran reporting that he suffered from no illness 
or injury during his internment, and a review of his weight 
recorded on examinations before and after his internment does 
not reveal any significant loss in weight. 

The appellant asserts that the veteran's death is 
etiologically related to pathology he sustained in service, 
to include malnutrition due to being detained in Sweden after 
his plane was forced to land in that country during World War 
II.  She specifically asserts a relationship between the 
cause of the veteran's death and in-service pneumonia, which 
she testified at the January 2004 hearing before the 
undersigned that he suffered from "several times" during 
service.  She testified that from the time shortly after the 
veteran's separation from service to the time of his death, 
the veteran had difficulty breathing.  

The evidence after separation from active service includes 
annual examinations taken for Reserve duty purpose in May 
1951 and September 1953 that do not reflect any chronic 
pulmonary disability.  The report from the September 1953 
examination indicated a chest X-ray conducted in conjunction 
with this examination was negative.  Thereafter, the claims 
file reveals records from private medical treatment for 
rheumatoid arthritis from 1984 to the early 1990s, with none 
of these records reflecting any treatment for chronic 
pulmonary disability.  

The post-service evidence also includes an opinion date in 
January 2003 from a VA physician who stated that he had 
treated the veteran for the last 4 or 5 years of his life.  
During his care of the veteran, he stated that he always knew 
him to be "extremely thin and malnourished, much more so 
than the usual patient with rheumatoid arthritis."  This 
physician said he was recently told that the veteran was a 
POW and that he suffered from malnutrition as a POW, and he 
opined that it was "more likely than not that [the 
veteran's] lifelong cachectic and malnourished state due to 
his POW experience made him more susceptible to the 
overwhelming infection which ended his life."  He further 
stated that in twenty years of practice, he had not seen a 
veteran die so quickly from pneumonia as had the veteran, and 
concluded that "I honestly believe [the veteran's rapid 
demise] is more likely than not a result of his POW 
experience."    

The additional VA medical opinion requested by the Board in 
its June 2004 remand as to the etiologic relationship between 
the veteran's death and service was accomplished in February 
2005.  The physician who rendered this opinion indicated that 
he had reviewed the claims file, and his opinion was prefaced 
by a detailed discussion of the pertinent in-service and 
post-service history.  He also reported that he contacted the 
physician who completed the January 2003 opinion, who 
informed him that he had no knowledge of the veteran's "POW 
status" until the appellant contacted him and asked him to 
submit a letter on her behalf several years after the 
veteran's death.  He told the physician who rendered the 
February 2005 opinion that he had no idea of the 
"specifics" surrounding the veteran's "POW status," and 
indicated that he "[d[id not recall the veteran having any 
pulmonary condition until his terminal illness."  

Based on a review of the evidence and conversation discussed 
above, the physician stated that while the full circumstances 
of the veteran's internment were unclear, the service medical 
records did not indicate that this resulted in "severe 
debilitation," with the examiner noting that it did not 
appear from the records that the veteran was severely 
underweight and that he was cleared to resume flying in 
January 1945.  He noted that while the veteran was treated 
for colds and pneumonia during service, he appeared to 
recover without sequelae.  The negative examinations 
conducted for Reserves purpose, to include the negative 1953 
X-ray, were cited by the physician, as well as the records 
from the long post service-treatment evidence of rheumatoid 
arthritis, all of which were silent for a chronic pulmonary 
condition.  As such, the physician concluded as follows: 

The available evidence suggests that [the 
veteran] recovered well from his in-
service pulmonary illness and from his 
POW internment.  He was able to return to 
active duty in World II and subsequently 
to serve in the reserves, with no ill 
health noted.  In later years, no chronic 
debilitation or pulmonary condition was 
noted[.] 
. . .  Finally, at the time of his 
fulminant pulmonary infection he appears 
to have been on an immunosuppressive 
medication.  All of these factors suggest 
that it is NOT at least as likely as not 
that circumstances of the veteran's 
service, to include his internment 
(currently recognized as 13 days) and/or 
in-service pneumonia infection, caused or 
contributed to the disseminated 
coccidiomycosis that resulted in his 
death in 1994, or otherwise contributed 
to or hastened his death.  It appears 
that [the January 2003 opinion] to the 
contrary was based on incomplete 
knowledge of the veteran's circumstances 
as a POW and his lifelong health 
history."  
Applying the pertinent legal criteria to the facts summarized 
above, the Board notes initially that the adjudication of the 
Board includes the responsibility of determining the weight 
to be given to the evidence of record, and this 
responsibility includes the authority to favor one medical 
opinion over another.  See Cathell v. Brown, 8 Vet. App. 539, 
543 (1996); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993); 
Sklar v. Brown, 5 Vet. App. 140 (1993).  Medical opinions 
based on an inaccurate factual premise have no probative 
value.  Reonal v. Brown, 5 Vet. App. 458 (1993). 
In this case, the Board finds the probative weight of the 
February 2005 opinion, which was based on a review of the 
pertinent in-service and post-service evidence contained in 
the claims file, to exceed that of January 2003 opinion, 
which was not supported by objective clinical findings but 
was instead, as discovered by the physician who rendered the 
February 2005 opinion, based at least in part on history 
supplied by the appellant.  Moreover, given the fact that the 
service medical records reveal no evidence of significant 
weight loss following the veteran's detention in Sweden or 
any other indicia of chronic disability attributable to 
malnutrition, the Board finds the January 2003 opinion to be 
based on an inaccurate factual premise; namely, that the 
veteran suffered from a chronic disability attributable to 
malnutrition as a result of this detention.  As such, this 
opinion is of no to limited probative value.  See Reonal, 
supra.  
After review of the other negative evidence of record, to 
include the examinations conducted for Reserves purposes and 
the private clinical records dated from 1984 reflecting no 
evidence of any chronic pulmonary pathology, the Board finds 
nothing in the record otherwise to suggest that it should 
favor the January 2003 opinion over that of the February 2005 
opinion, or that coccidiomycosis should be considered to have 
been a service-connected disability on a "presumptive" 
basis as being demonstrated to a degree of 10 percent or more 
within one year of service.  The fact that the February 2005 
opinion specifically refuted the January 2003 opinion, with 
the reasons for this refutation fully explained and supported 
by citation to clinical evidence, further increases the 
probative weight of the February 2005 opinion.    
The Board fully respects the appellant's sincere assertions 
in this case, both in writing and sworn testimony.  However, 
her lay statements and testimony are not sufficient competent 
evidence for the purpose of showing a causal relationship 
between the veteran's military service and his death.  See 
Routen, Espiritu, supra.  With regard to her assertion 
concerning the impact of the veteran's detainment as a POW, 
particularly claimed malnutrition, the Board again emphasizes 
for the reasons previously explained that the presumptions 
with regard to establishing service connection for POWs are 
not for application.  In summary, as the Board finds that the 
probative value of the positive evidence represented by the 
appellant's assertions to be outweighed by the negative 
objective evidence of record as set forth above, the claim 
for service connection for the cause of the veteran's death 
must be denied.  Gilbert, 1 Vet. App. at 49.


B. Dependents' Educational Assistance Benefits

For the purposes of Dependents' Educational Assistance under 
Chapter 35 of Title 38 of the United States Code, the child, 
spouse or surviving spouse of a veteran or service person 
will have basic eligibility (1) if the veteran was discharged 
from service under conditions other than dishonorable, or 
died in service, and either has a permanent and total 
service- connected disability; or had a permanent and total 
service- connected disability at the date of death; or (2) if 
the veteran died as a result of a service-connected 
disability.  38 C.F.R. § 3.807; See also 38 U.S.C.A. § 3501.

Where the law and not the evidence is dispositive, a claim 
should be denied, or the appeal to the Board terminated, 
because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994). Cf. FED R. CIV. P. 12(b)(6) (failure to 
state a claim upon which relief can be granted).  The facts 
in this case show that proper disposition of the appellant's 
claim for dependents' educational assistance benefits is 
based on the law, rather than the evidence. 

Applying these criteria to the facts of this case, the 
veteran received an honorable discharge.  At the time of the 
veteran's death, service connection had not been established 
for any disability, and entitlement to a permanent and total 
disability rating had not been established.  As determined 
above, service connection is not warranted for the cause of 
the veteran's death.  He did not die in service or as the 
result of a service-connected disability.  Because the 
criteria of 38 C.F.R. § 3.807 are not met with regard to 
establishing the appellant's entitlement to basic eligibility 
for dependents' educational assistance benefits under Chapter 
35, Title 38, United States Code, her claim lacks legal merit 
and entitlement under the law.  Consequently, it must be 
denied.  Sabonis, supra. 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  

Entitlement to dependents' educational assistance benefits 
under the provisions of  38 U.S.C.A. § Chapter 35 is denied.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


